Citation Nr: 0907415	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-32 741	)	DATE
	)
	)


THE ISSUE

Whether an April 28, 1977, Board decision that denied 
restoration of  service connection for an acquired 
psychiatric disorder should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).




REPRESENTATION

Moving party represented by:  Sean Kendall, Attorney at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from October 1963 to 
September 1965.

This matter comes before the Board from a motion from the 
movant for revision or reversal based on CUE of an April 28, 
1977, decision of the Board denying restoration of service 
connection for an acquired psychiatric disorder.  The motion 
was received by the Board in August 2006.


FINDINGS OF FACT

1.  The Veteran was denied restoration of service connection 
for an acquired psychiatric disorder by way of a Board 
decision dated April 28, 1977.  

2.  The Board held that the Veteran was not entitled to 
service connection because clinical evidence did not show 
evidence of an acquired psychiatric disorder until more than 
two years after service. 

3.  The April 28, 1977, Board decision incorrectly applied 
statutory or regulatory provisions extant at that time, such 
that the outcome of the claim would have been manifestly 
different but for such error. 


CONCLUSION OF LAW

The Board's decision of April 28, 1977, was clearly and 
unmistakably erroneous in not restoring the Veteran's service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 20.1403 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from October 1963 to 
September 1965.  His service treatment records (STRs) show 
that he was seen for complaints of nervousness and weight 
loss in July 1964.  He said that he had insomnia and that he 
was nervous during the day.  A neuropsychiatric examination 
was said to be within normal limits.  The impression was 
anxious, healthy person.  The veteran was prescribed 
Meprobromate.  He was seen again in November 1964.  The 
Veteran had physical complaints of fissuring and maceration 
between his toes and on the heels of both feet.  He also said 
he could not sleep at night because he worried about his 
heart.  The impression was anxiety reaction.  Meprobromate 
was again prescribed.  The Veteran's separation physical 
examination was negative for any psychiatric findings in 
September 1965.

The veteran first sought entitlement to VA service-connected 
disability compensation with a claim submitted in January 
1968.  He sought service connection for a "nervous 
condition."  He listed the names of two physicians that had 
treated him since service.  He listed years of treatment as 
1965-1966.  He also reported that he was hospitalized at a VA 
facility in December 1967.

The Veteran submitted a claim for entitlement to nonservice-
connected disability pension benefits in March 1968.

The Veteran submitted a statement from P. A. Seda, M.D., that 
was dated in February 1968.  Dr. Seda said the Veteran had 
been treated at his office since October 1966.  He said the 
Veteran exhibited an ample gamma of symptoms that were non-
specific but always ended with a history of the Veteran 
telling that he had been sleepless, extremely nervous, and 
anxious.  He said the Veteran's condition could be referred 
to as an extremely nervous condition.  His diagnosis was 
anxiety reaction versus neurosis.  He listed dates of 
treatment of October 3, 1966, October 20, 1966, March 5, 
1967, and April 3, 1967.  Dr. Seda noted the Veteran to be 
nervous, extremely nervous, or extremely anxious on the dates 
of treatment.
The Veteran was afforded a VA psychiatric examination in 
April 1968.  The examiner noted that the Veteran was 
discharged from service in September 1965.  He reported the 
Veteran had worked as an automobile mechanic since then.  He 
also noted that the Veteran had recently been hospitalized 
for 7 days in December 1967.  The diagnosis from the 
hospitalization was migraine headache and anxiety reaction 
with hysterical defenses.  He noted that the Veteran said he 
was afraid to report his symptoms at sick call during 
service.  The Veteran reported that his nervousness started 
in Vietnam.  The examiner listed a number of symptoms 
described by the Veteran.  The diagnosis was anxiety 
reaction, chronic, with conversion, depressive, dissociative 
and pyschophysiologic features, listed as migraines.

The RO granted service connection for anxiety reaction by way 
of a rating decision dated in June 1968.  The rating decision 
noted the STR entries regarding anxiousness in service.  The 
results of the VA examination were also noted.  The Veteran 
was given a 50 percent disability rating effective from his 
date of claim of January 23, 1968.  The rating decision 
denied the Veteran's claim for pension benefits.  

A VA hospital summary, for the period from March 3, 1969, to 
April 15, 1969, was received at the RO in May 1969.  The 
summary noted that the Veteran was admitted because he had 
been feeling very anxious, having headaches and insomnia.  He 
heard voices in his mind and "saw things in his mind."  The 
psychiatric diagnosis was schizophrenic reaction, chronic 
undifferentiated type.

The RO issued a rating decision in June 1969 that changed the 
diagnostic code used to evaluate the Veteran's disability.  
The previous Diagnostic Code was 9400 for anxiety reaction.  
See 38 C.F.R. § 4.132 (1968).  The new Diagnostic Code was 
9204 for schizophrenia, undifferentiated type.  The Veteran 
was given a temporary 100 percent disability rating for his 
period of hospitalization for a service-connected disability.  
The rating was from March 3, 1969, to April 30, 1969.  See 38 
C.F.R. § 4.30 (1968).  His original disability rating of 50 
percent was continued as of May 1, 1969.  Although Diagnostic 
Code 9204 was used to evaluate the Veteran's disability, the 
disability was listed in the rating decision as schizophrenic 
reaction, undifferentiated type, moderately severe.

The Veteran was again hospitalized at a VA facility for 
treatment of schizophrenic reaction, undifferentiated type 
from May 12, 1970, to June 22, 1970.  The summary was 
received in July 1970 and construed as a claim for a 
temporary total disability rating under 38 C.F.R. § 4.30.

The RO granted a temporary 100 percent rating from May 12, 
1970, to June 30, 1970.  The Veteran's original disability 
rating was then increased to 70 percent effective from July 
1, 1970.  The disability remained as schizophrenic reaction, 
undifferentiated type.  

The Veteran submitted a second claim for nonservice-connected 
disability pension benefits in January 1971.  He said he had 
become totally disabled as of December 1970.  He also said he 
had not sought any other employment because of his service-
connected psychiatric disability.  

The RO construed the Veteran's claim as one for a total 
disability evaluation based on individual unemployability 
(TDIU).  The Veteran had claimed that he was unable to work 
due to his service-connected psychiatric disability, a 
disability that was rated as 70 percent disabling.  Under 
regulations in effect at the time, a TDIU rating could be 
granted where the only compensable disability was a mental 
disorder assigned a 70 percent rating, and such disorder 
precluded a veteran from obtaining and maintain substantial 
gainful employment.  See 38 C.F.R. § 4.16(c) (1970).  

The RO granted the Veteran entitlement to a TDIU rating in 
February 1971.  The basis for the grant was the above 
regulatory provision.  The effective date of the grant was 
July 1, 1970.  

Associated with the claims folder is a VA Form 10-7131, 
Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action, dated in September 
1971.  The form reported that the Veteran was admitted to a 
VA hospital on August 18, 1971, with a diagnosis of 
schizophrenic reaction, undifferentiated type.  

The Veteran was afforded a VA psychiatric examination in May 
1973.  The examiner reported on his review of the claims 
folder to include the several reports of hospitalization for 
the Veteran as well as the prior VA examination report.  He 
said that there was a maturation of a '"chronic anxiety 
reaction, with mixed features and moderately severe degree of 
disability to a [sic] '"schizophrenic reaction, 
undifferentiated type."'  It is not clear from his report 
why the statement was set off by quotation marks.  He also 
noted that the Veteran received current treatment from E. 
Pagan-Gordils, M.D.  The Veteran's status and symptoms were 
noted.  There was no discussion regarding the question of 
etiology of the Veteran's psychiatric disorder.  The 
diagnosis was schizophrenia, chronic, undifferentiated type.

A confirmed rating decision was issued in June 1973.  The 
Veteran's disability rating of 70 percent and his TDIU rating 
remained unchanged.  

The next item in the claims folder is a rating decision that 
proposed the severance of service connection for a nervous 
condition.  The rating decision was dated May 6, 1975.  There 
is a notation on the rating decision that said the Veteran's 
case was evaluated because of a local review.  The rating 
decision referred to VAR[egulation] 1105(d) as the applicable 
authority for consideration of the severance action.  The 
Board notes the regulation referenced was codified at 
38 C.F.R. § 3.105(d) (1974) at the time of the rating 
decision.  

The rating decision reviewed only the July 1964 entry from 
the Veteran's STRs, there was no mention of the November 1964 
impression of anxiety reaction.  The rating decision also 
referenced the statement from Dr. Seda, and the VA 
examination report from April 1968.  The RO concluded that 
there was no logical, reasonable or presumptive basis to 
relate the anxiety reaction, said to be diagnosed three years 
after service, to the complaints in service.  The RO stated 
that the grant of service connection was due to CUE.  No 
evidence dated after the examination of April 1968 was 
discussed in the proposal to sever service connection.  

The Veteran was provided with notice of the proposed 
severance by way of a letter dated May 15, 1975.  The letter 
advised the Veteran that his grant of service connection for 
anxiety reaction was due to CUE because his anxiety reaction 
was diagnosed three years after service and could not be 
related to the complaint of nervousness during active duty.  
The letter further advised that the Veteran was diagnosed 
with his psychosis [schizophrenia] almost four years after 
service.  The presumption of service connection was not 
applicable because there was no diagnosis of a psychosis 
within one year after service.

The Veteran was advised that he had 60 days, from the date of 
the letter, to submit any evidence, statement, or information 
he thought might establish that the grant of service 
connection was not erroneous.  The letter further advised 
that, after the expiration of the 60-day period, if he had 
not submitted anything in support of his claim, a final 
decision would be made.  The Veteran would receive notice of 
the final decision in writing with a clear indication of the 
effective date that his payments would be discontinued.  The 
Veteran was informed that he could appeal any adverse final 
decision.  

The Veteran responded to the proposed severance in June 1975.  
In a statement the Veteran referenced his treatment in 
service that showed what he said was treatment for a nervous 
condition in service.  He also referenced the submission from 
Dr. Seda showing treatment as early as October 3, 1966.  He 
said he was given medications at the San Antonio Hospital in 
1965 or 1966 before seeing Dr. Seda.  The Veteran said that 
he believed that the anxiety reaction diagnosed in, and after 
service matured into a psychosis as shown by the evidence of 
record.  The Board notes that the RO construed this statement 
as a notice of disagreement (NOD); however, this action was 
in error.  The final severance decision had not yet been 
made, only proposed, thus a statement dated prior to the date 
of the actual severance action cannot serve as a NOD.  The 
Veteran's statement of October 1975 can be construed as a 
proper disagreement with the final severance action.  

The Veteran also submitted VA Form 21-4142, Authorization for 
Release of Information, for two sources that were dated in 
June 1975.  The first was for San Antonio Hospital for 
records related to treatment provided in 1965-1966.  The 
second was for records from Dr. Seda for the same period.  
There is no indication in the claims folder that the RO 
sought the records from either source.  

The Veteran also submitted a copy of a VA hospital summary 
for a period of hospitalization from December 12, 1967, to 
February 9, 1968.  The primary diagnosis was schizophrenic 
reaction, undifferentiated type.  

The RO issued a final rating decision to sever service 
connection on July 16, 1975.  The rating decision noted the 
diagnosis from the VA hospital summary submitted by the 
Veteran but found that the diagnosis was made more than two 
years after the Veteran's discharge from service.  The rating 
decision noted that, even assuming the diagnosis was correct; 
it was still outside the presumptive period for service 
connection.  

The RO provided notice of the final rating action to sever 
service connection on July 25, 1975.  The RO referred to the 
notice letter of May 15, 1975, as advising the Veteran of the 
proposed action.  The Veteran was informed that the effective 
date for his severance would be August 1, 1975.

The Veteran was issued a statement of the case (SOC) in 
November 1975.  The RO stated that the psychoneurosis 
diagnosed by Dr. Seda, and at the VA examination of April 
1968 could not be related to the acute symptomatology 
demonstrated in service in July 1964.  Further, the diagnosis 
of a psychosis was made more than one year after separation 
from service.  Thus, there was no basis to consider 
presumptive service connection.  

The Veteran's substantive appeal was received in March 1976.  
He submitted several items of medical evidence with his 
appeal.  The first item was a statement from Dr. Seda dated 
in March 1976.  Dr. Seda said the Veteran was seen 
approximately in June 1966 with symptoms of schizophrenia.  
He said the Veteran thought he had been poisoned, reacted 
extremely quickly, and thought everyone was trying to harm 
him.  He said the Veteran was aggressive and had a sense of 
being persecuted by others.  He said the Veteran was followed 
in October 1966.  He also said the Veteran was seen and 
treated in his home at the beginning and there was no record 
of that.  

The Veteran submitted a copy of a VA hospital summary for the 
period from December 5, 1967 to December 12, 1967.  The 
summary was referenced by VA examiner in the report of April 
1968.  The Veteran's discharge diagnoses were migraine 
headaches and anxiety reaction with hysterical defenses.  
This was actually a summary from the medicine department as 
the Veteran was transferred to the psychiatric ward where he 
remained an inpatient from December 1967 to February 1968.  
That summary was submitted by the Veteran in June 1975.  

The Veteran also submitted duplicates of VA hospital 
summaries for periods in 1969 and 1970.  The Veteran did 
submit a VA form that was used to record the basis for his 
admission in August 1971.  This hospitalization was 
referenced supra.  The note said the Veteran was admitted 
with visual and auditory hallucinations and difficulty 
sleeping.  He was described as very anxious, worried, and 
confused.  The diagnosis was schizophrenic reaction, 
undifferentiated type.  

Finally, he included a statement from Dr. Pagan-Gordils that 
was dated in August 1975.  Dr. Pagan-Gordils stated that the 
Veteran had schizophrenia and had been on ambulatory 
treatment since March 1970.  His main complaints had been 
marked by anxiety with apprehensiveness, and insecurity with 
difficulty in making decisions.  He stated that there was no 
doubt that the veteran was chronically and severely ill.  The 
prognosis was said to be poor.  He said he did not see a 
change of rehabilitation.

The Veteran's case was certified on appeal to the Board.  The 
Board sought a medical opinion from the Chief, Medical 
Director in December 1976.  The request noted the Veteran's 
period of service, his two STR entries where he complained of 
nervousness, and that there was no subsequent psychiatric 
treatment during service and none for more than one year 
following discharge.  The Veteran's several post-service 
diagnoses of anxiety reaction and schizophrenic reaction, 
undifferentiated type were noted by dates.  The query 
presented for an opinion was:

(a) Were the psychiatric 
manifestations exhibited in service 
indicative of a situational reaction 
or the initial manifestations of an 
acquired psychiatric disorder?

(b) What is the current correct 
diagnosis and when was it first 
manifested?

The request asked that the reasoning that formed the basis of 
any opinion be provided.

An opinion was provided by an individual identified as the 
Director, Mental Health and Behavioral Sciences Services, in 
March 1977.  The examiner said he had reviewed the Veteran's 
records, presumably the claims folder.  His opinion was 
broken down by a response to each of the two questions.  In 
regard to the first question the examiner said the Veteran's 
symptoms were indicative of a situational reaction.  He noted 
that there was no evidence of a psychiatric disorder prior to 
service.  He also noted that the Veteran had complaints of 
being anxious after seven months of service.  The Veteran had 
additional problems with worrying several months later.  The 
examiner said the Veteran's symptoms appeared to be so mild, 
and of such a transitional nature that a few Meprobromate 
tablets were sufficient to treat him and there was no further 
treatment.

In regard to the second question the examiner said the 
current correct diagnosis was anxiety reaction, chronic, and 
moderate.  He provided the basis for his opinion as follows:

On two occasions in 1964, the 
[V]eteran complained of feeling 
nervous, unable to sleep and some 
weight loss.  These symptoms were 
transitory and insufficient to 
establish a diagnosis of anxiety 
reaction at that time.  He was 
hospitalized from December 5, 1967 
to December 12, 1967, complaining of 
numerous somatic symptoms, including 
precordial pain and palpitations of 
his heart, paresthesia involving the 
left side of his body, apprehension 
and nervous.  His private physician 
stated that he had treated the 
veteran for 'an extremely nervous 
condition' on occasions beginning on 
October 3, 1966.  On April 19, 1976 
his recent psychiatric examination 
of record described his level of 
anxiety to be high, his production 
of thought to be slow, but relevant, 
and coherent.  He was irritable, 
nervous, and complained of insomnia.  
His thinking was logical, though 
concrete.  He was correctly oriented 
with good memory.

The examiner stated that the above findings "seem" more 
compatible with a diagnosis of anxiety reaction than with a 
schizophrenic reaction which had been previously diagnosed.  

The Board denied restoration of service connection of an 
acquired nervous disorder by way of its decision of April 28, 
1977.  The Board held that the Veteran was not entitled to 
service connection because clinical evidence did not show 
evidence of an acquired psychiatric disorder until more than 
two years after service.  The Board noted the medical 
evidence of record, especially that of Dr. Seda.  The several 
hospital summaries were also referenced as well as the three 
VA examination reports.  The medical opinion of March 1977 
was set forth in its entirety in the decision.  

In the section of the decision captioned "Discussion and 
Evaluation" the Board decision provided as follows:

The Board realizes the [V]eteran 
displayed symptoms of a nervous 
disorder in July and again in 
November 1964.  However, the 
symptoms responded to mild treatment 
on each occasion, and there is no 
evidence of further abnormality 
during service or at the separation 
physical examination.  While Dr. 
Seda has reported the veteran 
displayed some symptoms of a nervous 
disorder during treatment in 1966, 
the available record does not show 
clinical findings of an acquired 
nervous disorder until late 1967, 
more than two years after the 
[V]eteran's release from active 
duty.  Under these circumstances we 
find it unreasonable to concede that 
the symptoms displayed on the 
isolated occasions in service were 
more than acute and transitory 
manifestations.  Therefore, the 
Board is convinced that the original 
grant of service connection was 
clearly in error.

Board decision of April 28, 1977, Discussion and Evaluation.  

II.  Analysis

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2008).  However, a final Board decision may be revised or 
reversed on the grounds of CUE.  38 U.S.C.A. § 7111(a) (West 
2002).  To establish a valid CUE claim, a movant must show 
that either the correct facts, as they were known at the 
time, were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  See Russell v. Principi, 3 Vet. App. 310 (1992).  
However, the movant must assert more than a disagreement as 
to how the facts were weighed or evaluated.  Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2008).  

If a movant wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. Denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. 
App. 40 (1993).  (emphasis added).  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. § 
20.1403(c).  Clear and unmistakable error does not include 
VA's failure to fulfill the duty to assist, or a disagreement 
as to how the facts were weighed or evaluated.  See 38 C.F.R. 
§ 20.1403(d); see also Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2003).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2).  

In addition, CUE does not include the otherwise correct 
application of a statute and/or regulation where, subsequent 
to the challenged Board decision, there is a change in the 
interpretation of such statute and/or regulation.  38 C.F.R. 
§ 20.1403(e) (2007).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran, the name of the moving 
party if other than the veteran, the applicable VA file 
number, and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).  See generally Disabled American Veterans v. 
Gober, 234 F.3d 682  (Federal Circuit upheld validity of 
Board CUE regulations with the exception of 38 C.F.R. 
§ 20.1404(b)).

The Veteran's motion to revise the Board decision of April 
28, 1997, on the basis of CUE, was received in August 2006.  
At the outset the Board notes that the motion references a 
letter from Dr. Seda that was dated in October 1977.  This 
evidence cannot be considered in this matter.  The 
regulations and the case law are beyond dispute that the 
Board's review must be based on the evidence of record at the 
time of the challenged Board decision.  This letter clearly 
is beyond that period and will not considered.  

The reference to the above letter also impacts the Veteran's 
legal argument in that he relies on the October 1977 letter 
for support of his contention that Dr. Seda related his 
symptoms to service and that VA was required to have a 
medical opinion that certified that the "diagnosis" of 
service connection [sic] by Dr. Seda was clearly erroneous.  
For the above stated reasons, the October 1977 letter cannot 
be considered in any way.  The February 1968 and March 1976 
submissions from Dr. Seda are appropriate for consideration.  

In essence the Veteran contends that there was CUE in the 
application of 38 C.F.R. § 3.105(d) as the medical opinion 
provided in March 1977 failed to comply with the regulatory 
requirements.  Any reliance on that opinion would constitute 
CUE.  

The pertinent statutory and regulatory provisions in effect 
at the time of the Veteran's claim in January 1968 provided 
that service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C. §§ 310, 331 (1964); 38 C.F.R. §§ 3.303, 
3.304 (1968).  In addition, certain chronic diseases, 
including psychoses [such as schizophrenic reaction, chronic 
undifferentiated type in this case], may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C. §§ 301, 312, 313 (1964)); 38 C.F.R. 
§§ 3.307, 3.309 (1968).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  

In addition to the above provisions applicable to a claim of 
CUE, severance of service connection at the time of the Board 
decision of April 28, 1977, was governed by 38 C.F.R. 
§ 3.105(d) (1976).  The contents of the provision are as 
follows:

(d) Severance of service connection. 
Subject to the limitations contained in 
§§ 3.114 and 3.957, service connection 
will be severed only where evidence 
establishes that it is clearly and 
unmistakably erroneous (the burden of 
proof being on the Government).  (Where 
service connection is severed because of 
a change in or interpretation of a law or 
Veterans Administration issue, the 
provisions of § 3.114 are for 
application.)  A change in diagnosis may 
be accepted as a basis for severance 
action if the examining physician or 
physicians or other proper medical 
authority certifies that, in the light of 
all accumulated evidence, the diagnosis 
on which service connection was 
predicated is clearly erroneous.  This 
certification must be accompanied by a 
summary of the facts, findings, and 
reasons supporting the conclusion.  When 
severance of service connection is 
considered warranted, a rating proposing 
severance will be prepared setting forth 
all material facts and reasons.  The 
claimant will be notified at his or her 
latest address of record of the 
contemplated action and furnished 
detailed reasons therefore and will be 
given 60 days for the presentation of 
additional evidence to show that service 
connection should be maintained.  If 
additional evidence is not received with 
that period, rating action will be taken 
and the award will be discontinued 
effective the last date of the month in 
which the 60-day period expired.  (38 
U.S.C. § 3012(b)(6)).  

38 C.F.R. § 3.105(d) (1976).

"Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was clearly and unmistakable 
erroneous and only after certain procedural safeguards have 
been met."  Daniels v. Gober, 10 Vet. App. 474, 478 (1997) 
(citations omitted).  "The Secretary's burden in severing 
service connection is the same as a claimant's burden in 
attempting to overturn a final decision on the basis of CUE.  
Id. (citing Baughman v. Derwinski, 1 Vet. App. 563 (1991)).  

The Board notes that severance of service connection based on 
any standard less than that established by 38 C.F.R. 
§ 3.105(d) (1976) is erroneous as a matter of law.  See 
Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006); Graves 
v. Brown, 6 Vet. App. 166, 170 (1994).  Although the 
Secretary has the burden to establish the presence of clear 
and unmistakable error, the Secretary is not limited to the 
law and the record that existed at the time of the original 
decision.  See Allen v. Nicholson, 21 Vet. App. 54, 59 
(2007); Stallworth, 20 Vet. App. at 488.  

The RO followed the procedural requirements in this case in 
that there was a proposed severance of service connection 
made.  The Veteran was notified on May 15, 1975, of the bases 
for the consideration of severance and given 60 days to 
provide evidence and/or argument against the proposed 
severance.  The Veteran did so in June 1975.  He provided his 
contentions for why service connection was in order and 
provided evidence to support his claim.

The final decision to sever was issued on July 16, 1975.  
Notice was provided on July 25, 1975.  This was more than 60 
days from the first notice that proposed severance.  Further 
the effective date of the termination of the Veteran's 
benefit was from August 1, 1975.  This date satisfied the 
requirement established by 38 C.F.R. § 3.105(d) (1976).  See 
38 U.S.C. § 3012(b)(6) (1976); 38 C.F.R. § 3.500(r) (1976).  
From a strictly notice due process aspect, VA complied with 
the applicable statutory and regulatory provisions.  The 
question remains as to whether there was CUE in the original 
grant of service connection.  

The rating decision of June 1968 does not state with clarity 
the basis for service connection.  The rating decision did 
cite to the STR entries, particularly a diagnosis of anxiety 
reaction in the entry of November 12, 1964.  The rating 
decision further cited to the results of the VA examination 
of April 1968, which provided a diagnosis of chronic anxiety 
reaction, as well as that examiner's reference to a hospital 
summary from December 1967 that also included a diagnosis of 
anxiety reaction with hysterical defenses.  There was no 
mention of Dr. Seda's record of treatment for the Veteran 
beginning in October 1966 and his diagnosis of anxiety 
reaction versus neurosis.  

In summary, the medical evidence of record at the time of the 
grant of service connection included the November 1964 STR 
entry that included an impression of anxiety reaction, the 
statement from Dr. Seda establishing treatment for the 
Veteran from October 1966, 13 months after service, and 
providing a diagnosis of anxiety reaction versus neurosis, a 
hospital summary from December 1967 with a diagnosis of 
anxiety reaction, and the results of a VA examination in 
April 1968 with a diagnosis of chronic anxiety reaction.  It 
is reasonable to conclude that the RO believed the Veteran's 
nervous disorder first manifested itself in service, was 
chronic after service and that current (1968) symptoms of the 
disorder were related to the Veteran's military service.  See 
38 C.F.R. §§ 3.303, 3.304 (1968).  

The submission of the VA hospital summary from April 1969, 
containing a diagnosis of schizophrenic reaction, 
undifferentiated type, led to the RO changing the diagnostic 
code for the Veteran's service-connected disability from 
Diagnostic Code 9400, anxiety reaction, to Diagnostic Code 
9204, schizophrenic reaction, chronic undifferentiated type 
in June 1969.  The Veteran retained this description of his 
service-connected nervous disorder until service connection 
was severed.  This change in description of the disability 
did not affect the issue of whether the Veteran had a nervous 
disorder that was related to service.

The rating decision that proposed severance failed to 
consider the November 12, 1964, STR entry that provided an 
impression of anxiety reaction.  The term was not listed as a 
complaint or symptom from the Veteran but as finding by the 
medical professional that evaluated the Veteran.  The rating 
decision also failed to note that Dr. Seda provided a 
diagnosis of anxiety reaction versus neurosis.  He had listed 
symptoms of the Veteran that were present during the several 
times treatment was provided but he also included the 
diagnosis.  The RO listed only the symptoms and did not 
discuss the diagnosis provided by Dr. Seda.  Further, the 
rating decision noted the hospital summary from December 1967 
and that there was a diagnosis of anxiety reaction yet stated 
that there was no basis to relate the anxiety reaction that 
was diagnosed "three" years after service to the complaint 
in service.  

As discussed, there was a clear diagnosis of anxiety reaction 
earlier than three years before service.  The VA examination 
of April 1968 itself is clearly earlier than three years 
after the Veteran's separation in September 1965, the 
December 1967 VA summary is just over two years after 
service, and the statement from Dr. Seda, interpreted in the 
light most favorable to the Veteran would establish a 
psychiatric diagnosis in October 1966, 13 months after 
service, or April 1967 at the latest.  

The rationale for severance set forth in the July 1975 rating 
decision was essentially the same as that contained in the 
rating decision proposing severance in May 1975.  There was a 
failure to address the impression of anxiety reaction in the 
STR entry of November 1964, and the significance of the 
medical statement from Dr. Seda was not addressed.

The medical opinion solicited by the Board is flawed in 
several respects.  First, the examiner provided only his 
medical opinion as to the significance of the entries in 
service and whether the Veteran had a situational reaction or 
actual manifestations of an acquired psychiatric disorder.  
His rationale was limited to a discussion of the STRs and the 
treatment provided during service.  He did not provide a full 
and accurate statement of the content of the entry from 
November 12, 1964, the entry that contained an impression of 
anxiety reaction.  He also did not include a discussion of 
later records.  As to the second part of his opinion, he 
provided a limited recitation of evidence of record and 
concluded that the findings seem to be compatible with a 
diagnosis of anxiety reaction rather than a schizophrenic 
reaction.  

The examiner failed to address the question of when the 
diagnosis of anxiety reaction was first manifest, as 
requested.  Moreover, he failed to account for all of the 
medical evidence of record, particularly the statement of 
Dr. Seda from March 1976 where he said he had treated the 
Veteran for symptoms of schizophrenia in approximately June 
1966.  

The medical opinion cannot be used to support severance of 
service connection as it fails to comply with the 
requirements found at 38 C.F.R. § 3.105(d) (1976).  To the 
extent the opinion would be used to support a change in 
diagnosis as a basis for severance, such an action must fail.  
The examiner could not even establish what the Veteran's 
current diagnosis should be.  He used the term that it seemed 
that the correct current diagnosis (1977) would be anxiety 
reaction.  The examiner did not provide a full discussion of 
the evidence and state that the diagnosis used to establish 
service connection was clearly erroneous as required by the 
regulation.  The examiner's opinion amounted to no more than 
he how he viewed the record, a basic disagreement with how to 
weigh the evidence of record.  

A similar argument by a claimant could never be sufficient to 
establish CUE in a VA Board or rating decision.  The same is 
true for VA in establishing CUE in order to sever service 
connection.  

As to the Board's decision itself, the Board afforded no 
credibility to the statements of Dr. Seda because there were 
no clinical records to support his statements of treatment in 
June 1966 or October 1966.  The STR entries were viewed as 
showing the Veteran as having an acute situation that was 
resolved during service.  The Board found it significant that 
the first clinical evidence of a diagnosis of an acquired 
nervous disorder was not until late 1967, more than two years 
after the Veteran's service.  Based on this recitation of 
evidence, the Board concluded that it would be unreasonable 
to concede the symptoms in service were more than acute and 
transitory manifestations.  

The Board's reasoning is inadequate and does not cite to 
evidence of record that would support a conclusion that the 
original grant of service connection was clearly and 
unmistakably erroneous.  The Board's decision is similar to 
the rationale expressed by the RO in the rating decisions of 
1975, although more detailed.  The decision weighs the 
evidence and concludes that it would be unreasonable to grant 
service connection based on the evidence.  The Board decision 
did not articulate any evidence or reason that demonstrates 
an error was made in the grant of service connection.  The 
decision was like the March 1977 medical opinion; it amounted 
to no more than how the Board viewed the record and was a 
basic disagreement with how to weigh the evidence of record.  

Because the Board decision of April 28, 1977, did not 
correctly apply the law in effect at the time, 38 C.F.R. 
§ 3.105(d) (1976), there is clear an unmistakable error in 
that decision.  The error is undebatable that the April 28, 
1977, decision failed to articulate how the grant of service 
connection was clearly and unmistakably erroneous.  Finally, 
if the error had not been made, service connection for the 
Veteran's acquired nervous disorder would not have been 
severed.  


ORDER

The motion to reverse and revise the April 28, 1977, Board 
decision on the grounds of clear and unmistakable error with 
respect to the denial of restoration of service connection 
for an acquired nervous disorder is granted.



____________________________________________
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



